Order entered January 27, 2017




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-16-01275-CR

                                RAMON MARTINEZ, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 1
                                    Dallas County, Texas
                            Trial Court Cause No. F16-53661-H

                                              ORDER
        The clerk’s record was filed December 12, 2016. Missing from the clerk’s record is the

trial court’s certification of appellant’s right to appeal. We ORDER the Dallas County District

Clerk to file, within TEN DAYS of the date of this order, a supplemental clerk’s record

containing the trial court’s rule 25.2 certification of appellant’s right to appeal.


                                                         /s/    ADA BROWN
                                                                JUSTICE